DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on March 18, 2021, Applicant amended claims 1, 7, 8, 11, 15-18, 21, and 22.
In the non-final rejection of December 18, 2020, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant did not address this concern in the reply. Concern is maintained.
Examiner noted that the information disclosure statement filed May 7, 2020 (6 pages), fails to comply with 37 CFR 1.98(a)(3)(i). Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 1, 7, 8, 11, 15, 17, 18, 21, and 22. Applicant amended claims 1, 7, 8, 11, 15, 17, 18, 21, and 22; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 11-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claims 11 and 21. Rejection is withdrawn.
Currently, claims 1-22 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:
Berman, J. J., 2011.  Precancer: The Beginning and the End of Cancer, 1st Edition.  Jones & Bartlett Publishers, London, United Kingdom (paragraph [0043])

The information disclosure statement filed May 7, 2020 (6 pages), fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered:
An English translation has not been provided in the application file for non-patent literature document Bloch

Claim Objections
Claims 1, 7, 11, and 21 are objected to because of the following informalities:  

	In regards to claim 1, line 10, “lysis” should be changed to “the lysis”.
	In regards to claim 7, line 2, “of of” should be changed to “of”.
	In regards to claim 11, lines 4-5, “the target” should be changed to “the target cells”.
	In regards to claim 11, line 13, “lysis” should be changed to “the lysis”.
	In regards to claim 11, line 15, “the target” should be changed to “the target cells”.
	In regards to claim 21, line 8, “the target” should be changed to “the target cells”.
	In regards to claim 21, line 12, “lysis” should be changed to “the lysis”.
	In regards to claim 21, lines 12-13, “the target cell” should be changed to “the target cells”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline (US 2013/0131557).
	In regards to claim 1, Kline teaches a method of performing oncotripsy (Abstract: a method to use tuned resonant frequency ultrasonic energy for treatment of cancer that selectively destroys neoplastic cells while leaving surrounding healthy tissue minimally affected) comprising: 
identifying a target cell type (neoplastic cells) in an organism and identifying at least one off-target cell type (surrounding healthy tissue; normal/somatic cells) present in the organism in a vicinity of the target cell type (Abstract; paragraph [0022])
selecting an ultrasound frequency (frequency) and a pulse duration (exposure duration) that critically disrupts (disrupt and break) membranes (cellular/nuclear membranes) of the target cell types but not the at least one off-target cell type (no detrimental effects on surrounding, nonresonant structures or surrounding structures having different specific resonance frequencies) via harmonic excitation (the one half to the third harmonic of the fundamental) (paragraphs [0013][0014][0015][0016][0017][0019])
subjecting at least one area of the organism containing target cells to a low intensity focused ultrasound transduction (acoustic/ultrasound energy) tuned to the selected frequency and the selected pulse duration to induce target cell permeabilization or lysis (disruption; damage and destroy cells) (paragraph [0013][0019])
assessing the target cell permeabilization or lysis of the target cells in the at least one area of the organism (Treatment is continued until… neoplastic cells are destroyed) (paragraph [0040])
	In regards to claim 4, Kline teaches wherein the at least one area of the organism also contains off-target cells (surrounding healthy tissue; normal/somatic cells) (Abstract; paragraph [0022]).  
	In regards to claim 5, Kline teaches wherein the off-target cells are not permeabilized or lysed (no detrimental effects on surrounding, nonresonant structures or surrounding structures having different specific resonance frequencies) (paragraph [0019]).  

	In regards to claim 7, Kline teaches wherein the target cells are cells, such as neoplastic cells (Abstract).
	In regards to claim 8, Kline teaches surgically excising a mass of cells comprising the target cells (surgery) (paragraph [0040]).
	In regards to claim 10, Kline teaches administering a chemotherapeutic agent (chemotherapeutic agents) (paragraph [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, and further in view of Tyler (US 8,591,419).
	In regards to claim 2, Kline does not teach that the frequency is selected from a range of 100 kHz to 1 MHz, as Kline teaches that the frequency is within the range 1 MHz to 1,500 MHz (paragraph [0029]). Tyler teaches a method wherein a frequency ranges from 0.80 MHz to about 0.1 MHz (column 6, lines 39-47), which is in the claimed range of 100 kHz to 1 MHz. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency, of the method of Kline, to range from 0.80 MHz to about 0.1 MHz, as taught by Tyler, which is in the claimed range of 100 kHz to 1 MHz, as 
	In regards to claim 3, Kline is silent about whether the pulse duration is selected from a range of 1 millisecond to 1 second. Tyler teaches a method wherein a pulse duration is about 1 second (column 7, lines 9-21), which is in the claimed range of 1 millisecond to 1 second. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse duration, of the method of Kline, to be about 1 second, as taught by Tyler, which is in the claimed range of 1 millisecond to 1 second, as such will affect the cells and modulate the cells' activities (Abstract), such as inducing cell death and/or apoptosis in the cells (column 20, lines 49-51).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, and further in view of Cavanagh et al (US 2005/0214268).
	In regards to claim 9, Kline is silent about administering an immunotherapeutic agent. Cavanagh et al teaches a method comprising administering an immunotherapeutic agent (Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Kline, with administering an immunotherapeutic agent, as taught by Cavanagh et al, as such will allow for treating tumors and cancerous tissues (Abstract) by allowing an immune response to occur against the tumor or cancerous tissue (claim 26).

Response to Arguments
Applicant's arguments filed March 18, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Kline teaches only a method to use tuned resonant frequencies to destroy neoplastic cells Specifically, Kline teaches selecting a frequency based on a ratio to a single measurement obtained from neoplastic cells, such as spindle or DNA fragment length, cellular diameter, or nuclear diameter. (Kline, %% [0028-32].) Kline does not teach "assessing the target cell permeabilization..." as recited in claim 1. Therefore, Kline does not teach all features of claim 1 thus does not anticipate claim 1. Furthermore, no other piece of cited art teaches the features of amended claim 1, which the Office action concedes as "Rodriguez Ponce does not teach assessing the permeability or lysis of target cells...." (Office action, p. 16.) As such, Applicant respectfully submits that claim 1 is allowable over the cited art and kindly requests removal of this rejection (Remarks/Arguments, page 10). Examiner disagrees. Kline teaches assessing the target cell permeabilization or lysis of the target cells in the at least one area of the organism (Treatment is continued until… neoplastic cells are destroyed) (paragraph [0040]).

Allowable Subject Matter
Claims 11-22 are allowed.
	In regards to independent claim 11, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a method of performing oncotripsy, as claimed, specifically including assessing the target cell permeabilization or lysis of the target cells in the at least on region of the organism using the 
	Kline teaches a method of performing oncotripsy (Abstract: a method to use tuned resonant frequency ultrasonic energy for treatment of cancer that selectively destroys neoplastic cells while leaving surrounding healthy tissue minimally affected) comprising: assessing the target cell permeabilization or lysis of the target cells in the at least one region of the organism (Treatment is continued until… neoplastic cells are destroyed) (paragraph [0040]); however, Kline is silent about using an elastography imaging modality.
	Rodriguez Ponce (US 2008/0082110) teaches a method comprising: using an elastography imaging modality by determining mechanical properties of the target and the off-target cells (paragraph [0005]); however, Rodriguez Ponce does not teach assessing the target cell permeabilization or lysis of the target cells in the at least one region of the organism using the elastography imaging modality.
	Thus, independent claim 11 is allowed. Dependent claims 12-22 are allowed by virtue of being dependent upon independent claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783